633 P.2d 1 (1981)
53 Or.App. 531
James C. MILLER, Appellant,
v.
HUBBARD-WRAY CO., INC., an Oregon Corporation, Respondent.
No. 79-210-E-2; CA 18104.
Court of Appeals of Oregon.
August 24, 1981.
Douglas P. Cushing and Cushing, Haberlach, Hanson & Black, Medford, for petition.
No appearance contra.
Before RICHARDSON, P.J. and THORNTON and VAN HOOMISSEN, JJ.
THORNTON, Judge.
Defendant Hubbard-Wray Co., in its Petition for Review, 52 Or. App. 897, 630 P.2d 880, points out that our fact statement is in error in stating that the hay baler sold by defendant to plaintiff was later returned to defendant and that defendant had accepted return of the baler and sold it. The opinion is modified accordingly.
Reconsideration granted; former opinion adhered to as modified.